Citation Nr: 1030663	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  01-10 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1954 to June 1956.

This matter comes before the Board of Veterans' Appeals (Board) 
from a March 2001 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the Veteran's 
application to reopen a previously denied claim for service 
connection for a low back disability.  In March 2003, the Veteran 
testified before the undersigned Veterans Law Judge at a hearing 
that was held at the RO.  A June 2004 Board decision reopened the 
claim and remanded for additional development.

In May 2009, the Board denied the claim.  Pursuant to a Joint 
Motion for Remand, in a February 2010 Order, the United States 
Court of Appeals for Veterans Claims vacated the Board decision 
denying the Veteran's low back claim and remanded that claim to 
the Board for readjudication, in accordance with the Joint 
Motion.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.


REMAND

The Board regrets the additional delay in this long-pending 
appeal.  Nevertheless, the Board is constrained by the fact that 
proper adjudication of the claims requires additional 
development.

The Veteran's service medical records are presumed to have been 
partially destroyed by fire in 1973.  When a Veteran's records 
have been destroyed, VA has an obligation to search for 
alternative records that might support the Veteran's case.  
Cuevas v. Principi, 3 Vet. App. 542 (1992).  That duty includes 
the search for alternate medical records, and a heightened 
obligation to explain its findings and conclusions, and carefully 
consider resolving reasonable doubt in favor of the claimant.  
Pruitt v. Derwinski, 2 Vet. App. 83 (1992); O'Hare v. Derwinski, 
1 Vet. App. 365 (1991).  

In this case, while it appears that the Veteran was notified as 
to the destruction of his service medical records, it does not 
appear that VA fulfilled its duty to assist in the search for 
records from alternate sources.  

The Veteran previously informed VA that he had received treatment 
for his back while was stationed in Korea.  Accordingly, the 
Board remanded the claim in August 2006 in order to request 
morning reports from the Veteran's unit, dated from December 1954 
to December 1955, and any medical treatment records in the 
custody of the United States Army Office of the Surgeon General.  

Pursuant to the Board's remand, the Appeals Management Center 
(AMC) requested that the National Personnel Records Center (NPRC) 
furnish copies of morning reports for the dates specified and any 
medical treatment records from Surgeon General's Office (SGO).  
However, in a September 2006 response, the NPRC indicated that no 
SGO records were available.  Two months later, the NPRC reported 
that, in order to search for the requested morning reports, it 
needed more information from the Veteran, specifically the 
approximate month and year of any illness or injury, his unit at 
that time, the nature of such illness or injury, and whether it 
involved hospitalization.  

After the AMC informed the Veteran of the NPRC's response, he 
submitted an April 2007 letter indicating that, while serving as 
member of the 73rd Tank Battalion, he had gone on sick call for 
his back on several occasions from December 1954 to January 1955.  
The Veteran subsequently submitted a follow-up letter indicating 
that the sick calls took place between July 1954 and July 1955.  
Thereafter, in May 2007, the AMC requested that the NPRC provide 
all "sick morning reports for Company B, 73rd TK General 
Hospital Inchon, Korea" dated from November 1, 1955, to January 
30, 1956.  However, the record does not show that the NPRC ever 
responded to the AMC's May 2007 request. 

A remand by the Board confers on the Veteran, as a matter of law, 
the right to compliance with the remand.  Stegall v. West, 11 
Vet. App. 268 (1998).  In this case, while the AMC made an 
initial effort to obtain the Veteran's morning reports through 
the NPRC, no follow-up attempt appears to have been made using 
the information that the Veteran provided in response to the 
NPRC's November 2006 statement.  Additionally, as noted by the 
parties in their joint motion, the AMC only requested records 
dated from November 1, 1955, to January 30, 1956, notwithstanding 
the Veteran's April 2007 statement that he had reported to sick 
call for his back on multiple occasions between July 1954 and 
July 1955.  Accordingly, in compliance with the Joint Motion, the 
Board finds it necessary to remand the Veteran's claim in order 
to obtain copies of all service medical records, including sick 
call and morning reports, for the period from July 1, 1954, to 
July 31, 1955.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  Using the unit information provided by 
the Veteran in his April 2007 written 
statements, and any other pertinent 
evidence of record, request all service 
medical records for the Veteran, including 
any notations in sick call and morning 
reports for his unit, from July 1, 1954, 
to July 31, 1955, from the National 
Personnel Records Center (NPRC), or other 
appropriate storage facility.  The records 
should be associated with the claims 
folder.  All efforts to obtain records 
should be fully documented. 

2.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


